                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                  2:17-cr-261 (3)
                                         Judge Marbley
Monae Alize Cox

                                 ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the Magistrate Judge (ECF No. 77) that the
defendant’s guilty plea be accepted.           The Court accepts the
defendant’s plea of guilty to Counts 1-3 of the Superseding
Information, and she is hereby adjudged guilty on this count.    The
Court will defer the decision of whether to accept the plea
agreement until the sentencing hearing.


Date: December 5, 2018             s\Algenon L. Marbley
                              Algenon L. Marbley
                              United States District Judge
